Opinion issued August 20, 2013




                                         In The
                                 Court of Appeals
                                        For The
                            First District of Texas


                                NO. 01B11B01036BCV


                           SHANNON SIMON, Appellant

                                           V.

                          ROYAL INN MOTEL, Appellee


                     On Appeal from the 157th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2008-03589


                         MEMORANDUM OPINION

      Appellant Shannon Simon has failed to timely file a brief. See TEX. R. APP.

P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to file
brief). On May 16, 2013, this Court sent a notice to appellant that the appeal was

subject to dismissal because he had failed to timely file his brief, and we required a

response on or before May 28, 2013. See TEX. R. APP. P. 42.3(b) (allowing

involuntary dismissal of case). On June 5, 2013, the notification was returned to

the Court as undeliverable.     The notice was sent to the address provided by

appellant to this Court in a letter, and appellant has not provided the Court with a

new address. Appellant was required to provide this Court with his current address

to facilitate this Court’s communication with appellant, but appellant has not

notified this Court of his new address. See TEX. R. APP. P. 6.3(c), 9.1(b).

      Accordingly, we dismiss the appeal for want of prosecution for failure to

timely file a brief. We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Higley, and Bland.




                                          2